Z

o. 3@303 § ag

w
Z
>~3
I
y
m
§§
"Y;»‘
35
§§
.§
Fj
C`)

aunt et ins start or aAwA:‘i“i ig

 

MlCHAEL C. TiEHNEY, PECiCi®D@X,
vs. f;, wh

THE HCNORABLE RlCHARD K. PERKlNS, JUDGE ©F T' §§

COURT OF THE FlRST ClRC IT, STATE CF HAWAlTQ

 

ORlGINAL PROCEEDlNG
(CR. NO. O8~l~O869)

ORDER
(By: Moon, C.J., Nakayama, Acoba, Duffy, and Recktenwald, JJ.}

Upon consideration of the petition for a writ of
mandamus filed by petitioner Michael C. Tierney and the papers in
support, it appears that petitioner fails to demonstrate a clear
and indisputable right to relief. See Kema v. Gaddis, 91 Hawafi
2OG, 204, 982 P.2d 334, 338 (l999) (A writ of mandamus is an
extraordinary remedy that will not issue unless the petitioner
demonstrates a clear and indisputable right to relief and a lack
of alternative means to redress adequately the alleged wrong or
obtain the requested action.) Therefore,

IT IS HEREBY ORDERED that the clerk of the appellate
court shall process the petition for a writ of mandamus without
payment of the filing fee.

IT IS FURTHER ORDERED that the petition for a writ of
mandamus is denied.

DATED: H@n@iuiu, HawaiFi, January 26, 2010_

 

>Iw¢»w~L““7“aMLQQ4LLr@V

Q.,,,...,z. »